o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 -------------------- conex-150888-09 number info release date uil the honorable charles e grassley united_states senator 1st avenue ne suite cedar rapids ia dear senator grassley this letter responds to your enquiry dated date submitted on behalf of your constituents ---------------------------------------- ---------- they asked whether they can take a homebuyer credit for another home they anticipate purchasing together they stated that ----------------has never owned a home and may qualify for the first-time_homebuyer credit they also stated that ---------------has owned and used a principal_residence for at least five consecutive years out of the last eight years and may qualify for the long-time resident homebuyer credit on date congress provided a first-time_homebuyer credit to certain taxpayers who purchase a principal_residence the credit equals ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure a taxpayer can take the first- time homebuyer credit if the taxpayer and the taxpayer’s spouse if married has not owned an interest in a principal_residence for the three years ending on the purchase date of the residence see sec_36 b and c of the internal_revenue_code code therefore for a married taxpayer to qualify for the first-time_homebuyer credit both the taxpayer and the taxpayer’s spouse must not have had a prior ownership_interest for the required time on date congress changed some of the rules and expanded the credit to include a reduced credit for long-time residents of the same principal_residence this reduced credit equals ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure a taxpayer can take the reduced homebuyer credit if the taxpayer and the taxpayer’s spouse if married has owned and used the same home as a principal_residence for any five-consecutive-year period during the eight-year period ending on the purchase date of the new residence see sec_36 and c of conex-150888-09 the code as amended therefore for a married taxpayer to qualify for the long-time resident homebuyer credit both the taxpayer and the taxpayer’s spouse must have owned and used the same principal_residence for the required time unfortunately sec_36 of the code does not allow ---------------------------to take either the first-time_homebuyer credit or the long-time resident homebuyer credit ---------------- does not qualify for the first-time_homebuyer credit because her husband had a prior ownership_interest in a principal home during the three years before the anticipated date of purchase of another residence ---------------does not qualify for the long-time resident homebuyer credit because his wife has not owned and used the same home that he owned as used as his principal_residence for a five-consecutive-year period during the eight-year period ending on the anticipated date of purchase of another residence the law does not grant the internal_revenue_service administrative authority to expand the scope of the credit i hope this information is helpful this information and other information on the first- time homebuyer credit is available at www irs gov newsroom article id html if you have any further questions please contact me or -----------------------------at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
